Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehtola et al. (9,698,734), hereinafter called LEHTOLA.
Regarding claims 1 and 14	, LEHTOLA (Fig. 5) discloses a power amplification system (500) can be read as a power amplifier module, comprising: a cascode amplifier (510) can be read as a power amplifier including an amplifier comprising an amplifying transistor (511) configured to amplify an input signal (RFin), and output an output signal (RFout), and a transistor (541) can be read as a bias circuit comprising a bias transistor configured to provide a bias current to the amplifying transistor (511); and a bias .

Claim(s) 1-4, 9, 12 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pukhovski (7,994,862).
 Regarding claims 1, 14 and 15, Pukhovski (Figs. 1 and 2) discloses a power amplifier circuit comprising: a power amplifier including an amplifier (280) comprising an amplifying transistor configured to amplify an input signal (RFin), and output an output signal (Pout), and a bias circuitry (220/260) can be read as a bias circuit comprising a bias transistor configured to provide a bias current to the amplifying transistor (280); and a bias controller/controller via terminals (265 and 267) or not shown, see column 12, line 54 to column 13, line 42, can be read as a controller configured to provide a control current to the bias transistor, wherein the controller is configured to vary the control current based on a temperature (temperature sensing circuit (210)) of the amplifying transistor.
Regarding claim 2, wherein temperature sensor (212) and temperature measurement generator (215) can be read as a detection voltage output device having the operation thereof.
Regarding claims 3, 4 and 16, wherein the detection voltage output device comprises a temperature sensor (212), which is a diode, wherein in a diode can be a known diode connected transistor. 

Regarding claim 12, wherein temperature measurement generator (215) operable as control current generator, see column 8, lines 15-33.

Allowable Subject Matter
Claims 5-7, 8, 10, 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 6 call for, wherein the detection voltage output device is configured to output a voltage between the collector, base, and the emitter of the sensing transistor as the detection voltage.  
Claim 7 calls for, wherein the detection voltage output device further comprises a current source that provides a reference current to the sensing transistor.  
Claim 8 calls for, wherein the detection voltage output device further comprises a filtering capacitor configured to filter high frequency components of the output signal input to the sensing transistor.  
Claims 10 and 11 call for, wherein the controller further comprises a control current generator configured to generate the control current based on the temperature of the amplifying transistor.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference(s) cited in PTO-892 show further analogous prior art circuitry. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 

	
	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843